              Case 2:17-cv-03854-HB Document 33 Filed 11/20/18 Page 1 of 1



                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANKLYN RAMLOCHAN                                :          CIVIL ACTION
                                                  :
                                                  :
                        v.                        :
                                                  :
                                                  :
RAILSERVE, INC.                                   :          NO.17-3854



                                              O R D E R

          AND NOW, this              20th      day of November            , 2018, it having
been reported that the issues between the parties in the above
action have been settled and upon Order of the Court pursuant to
the       provisions            of   Rule   41.1(b)   of    the   Local    Rules   of   Civil
Procedure of this Court, it is


          ORDERED that the above action is DISMISSED with prejudice,
pursuant to the agreement of counsel without costs.

                                                      Kate Barkman
                                                      Clerk of Court


                                                             /s/ Kristin R. Makely
                                                      By:    ______________________
                                                             Kristin R. Makely,
                                                             Deputy Clerk




Civ. 2 41.1(b) (3/18)
